Citation Nr: 0506151	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-08 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of former prisoner-of-war 
(POW) status for Department of Veterans Affairs (VA) 
purposes.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for psoriasis.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1942 
to May 1942 and from October 1942 to November 1942.  He had 
recognized Guerilla service from February 1945 to August 
1945.  The veteran served with the Regular Philippine Army 
from August 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In a February 2000 administrative decision, the 
RO determined that the veteran could not be recognized as a 
former POW for VA benefits purposes.  In a June 2000 
decision, the RO denied the claims of entitlement to service 
connection for PTSD, and entitlement to service connection 
for a respiratory disorder as not well grounded. 


In June 2000 the RO also determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for malaria.  

In a September 2002 rating decision, the RO reconsidered the 
claims on their merits versus on the basis of whether they 
were well-grounded, and confirmed the prior denials.  

In a December 2002 rating decision, the RO denied the claims 
of entitlement to service connection for psoriasis, 
arthritis, and a hearing disorder.  In that same decision, 
the RO also determined that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for malaria and hypertension.  Ultimately, these 
decisions, including the underlying denial of recognition as 
a former POW were perfected for appeal.  

In August 2004, the veteran presented testimony at a travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims folder.  In the course of that hearing, the 
veteran submitted additional evidence and executed a document 
that waived initial review of that evidence by the RO.  

In October 2003, the veteran submitted additional documents 
to the RO that were subsequently associated with the claims 
file.  These additional documents, however, are duplications 
of evidence that had previously been considered, and as such 
need not be referred to the RO for their consideration.  The 
case is now ready for appellate review.

In this decision, the appellant's claim pertaining to 
hypertension will be reopened, and as such, it must be 
remanded to the RO for de novo review via the Appeals 
Management Center (AMC), in Washington, D.C.  It will be 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues decided 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to the claims considered herein and the evidence 
necessary to substantiate them.

2.  The veteran's recognized service does not include status 
as a prisoner of war (POW), and there is no reasonable basis 
to question the finding of the service department that he was 
not a POW.

3.  The appellant is not shown to have had hearing loss in 
service, nor sensorineural defective heating during the first 
post-service year; and bilateral hearing loss is not shown by 
competent evidence to be related to the appellant's period of 
service on any basis.  

4.  The appellant is not shown to have had a respiratory 
disorder in service; and a respiratory disorder is not shown 
by the competent and probative medical evidence to be related 
to the appellant's period of service on any basis.

5.  The appellant is not shown to have had arthritis in 
service or within the first post-service year to a 
compensable degree; nor is it shown by competent evidence to 
be related to the appellant's period of service on any basis.  

6.  The appellant is not shown to have had psoriasis in 
service; and psoriasis is not shown by the competent and 
probative medical evidence to be related to the appellant's 
period of service on any basis.

7.  The veteran is not a veteran of combat and was not a POW 
during service.

8.  The diagnosis of PTSD is based upon unsubstantiated 
stressors.

9.  The RO denied a claim of entitlement to service 
connection for hypertension when it issued an unappealed 
rating decision in April 1991.

10.  Evidence submitted since the April 1991 rating decision 
bears directly and substantially upon the specific matter of 
entitlement to service connection for hypertension, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
hypertension.  

11.  The RO denied a claim of entitlement to service 
connection for malaria when it issued an unappealed rating 
decision in April 1991.

12.  Evidence submitted since the April 1991 rating decision 
does not bear directly and substantially upon the specific 
matter of entitlement to service connection for malaria, or 
is neither cumulative and redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for malaria.  


CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. §§ 3.1(y), 3.203 (2004); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service; nor may sensorineural hearing loss 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

3.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.

4.  Arthritis was not incurred in or aggravated by service; 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

5.  Psoriasis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

6.  PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304(f) (2004).

7.  Evidence submitted since the April 1991 final rating 
decision wherein the RO denied a claim of entitlement to 
service connection for hypertension, is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.1103 (2004).

8.  Evidence submitted since the April 1991 final rating 
decision wherein the RO denied a claim of entitlement to 
service connection for malaria is not new and material, and 
the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

There was a significant change in veterans' law subsequent to 
the appellant's filing of his claims.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claims of entitlement to 
recognition of POW status and entitlement to service 
connection for the various disorders at issue, the appellant 
clearly identified the disabilities in question, the benefits 
sought, and the bases for the claims.  The claims appeared 
substantially complete on their face. 

In its initial denial of the claims considered in June 2000, 
the RO found that well-grounded claims had not been 
submitted.  Subsequent to the enactment of the VCAA, the RO 
analyzed and denied the appellant's claims under the current 
standard of review.  See the September 2002 and December 2002 
rating decisions.  

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, with the exception of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for malaria and 
hypertension, the RO has adjudicated the issues listed above 
based on the substantive merits of the claims.  The appellant 
was given the opportunity to submit evidence and arguments in 
response.  

The Board finds, therefore, that it can consider the 
substance of the appeal without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the appellant's claim below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to specific compliance with Quartuccio, letters 
from the RO dated in October 2001, September 2002, and 
December 2003, as well as the March 2003 statement of the 
case, specifically advised the appellant of his rights and 
responsibilities under the VCAA.  The appellant was advised 
that there was no evidence of the claimed disorders in 
service, and no competent medical evidence that related the 
disorders to service, and no evidence that could establish 
the veteran as a POW.  

In the foregoing letters from the RO and the statement of the 
case, the appellant was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the September 2002 rating decision, December 
2002 rating decision, March 2003 statement of the case, and 
June 2003 supplemental statement of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  It is also noted that in a statement 
submitted in January 2003, he indicated that all available 
evidence had been submitted, and that there was no further 
medical information to send.  

Since that time, the appellant has given no indication that 
there may be additional evidence available other than that 
submitted at his hearing before the Board.  It does not 
appear that there are any additional pertinent records to be 
requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The RO has not 
provided the veteran with an examination pertaining to the 
disabilities at issue.  The Board concurs with this 
determination.  Essentially, the evidence fails to show that 
he sustained a pertinent event, disease, or injury in 
service, and also fails to contain sufficient competent 
medical evidence that could possibly relate any of the 
disorders at issue to service.  

Moreover, as will be explained in greater detail below, it 
has not been established that the veteran engaged in combat 
with the enemy.  Consequently, he cannot be afforded the 
presumptions accorded under 38 U.S.C.A. § 1154(b).  In 
essence, an injury in service may not be conceded.  Without 
such concessions, or without medical evidence that a current 
disability may be associated with service, additional VA 
examination under U.S.C.A. § 5103A(d)(1) (West 2002), may not 
be provided.

This, in this case, the Board finds no basis to obtain a 
medical examination that would provide a nexus opinion.  
38 C.F.R. § 3.159(c)(4) (2004).  Essentially, there is 
sufficient evidence to fairly decide the claims under 
consideration without the necessity of an examination.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the October 2001, September 2002, 
and December 2003, letters from the RO.  These letters 
initially indicated that the appellant was limited to 60 days 
to respond, but in the December 2003 letter it was indicated 
that the veteran had one year to respond.  

Nevertheless, it is noteworthy that additional efforts were 
made to obtain evidence as recently as May 2003, long after 
the foregoing 60 day response period indicated in the October 
2001 letter.  It is also most significant to note that there 
has been no indication of the existence of additional 
pertinent evidence that has not been obtained.  Further, the 
veteran was given additional notice of the VCAA in December 
2003, but has not responded to that request for additional 
information in the year that was provided in that letter.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 60 day response 
period, and that neither the appellant nor his representative 
have given indication of additional evidence that has not 
been sought, the Board has concluded that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision regarding service 
connection was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  

However, assuming the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in May 1999.  Thereafter, in the June 2000 rating 
decision, the RO denied the appellant's claim for service 
connection for three of the disorders at issue.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

However, while the CAVC did not address whether, and, if so, 
how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  However, 
the CAVC also observed that VA could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated and 
rating decisions, a statement of the case, and a supplemental 
statement of the case were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence, and he has 
been repeatedly notified that he should provide or 
identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims.  


Recognition as a former POW for VA Benefits Purposes

The veteran contends that he is entitled to recognition as a 
former POW.  He asserts that he surrendered to the Japanese 
Army on November 23, 1942, and was released on January 22, 
1943.  He has submitted considerable documentation over 
several years in support of his contention that he was a POW.

For example, in May 1993, the veteran submitted several 
documents, including affidavits executed by DB (initials) and 
PMO, dated in September 1947.  In these affidavits, the 
affiants attested that they had personal knowledge that the 
veteran had been incarcerated at Camp O'Donnell, Capas, 
Tarlac, from November 23, 1942 until January 21, 1943.  

In further support of his claim, the veteran more recently 
submitted a joint affidavit executed by MUO and RMO, dated in 
November 1999.  The named individuals attested to the fact 
that they were incarcerated at Camp O'Donnell, Capas, Tarlac, 
with the veteran from November 15, 1942 until January 21, 
1943, when they were released.  

In the development of the veteran's claim, the RO obtained 
the Service Department Certifications for MUO and RMO.  The 
Service Department had certified that MUO had no POW status, 
but also noted that in his processing affidavit, MUO had 
claimed that he had been a POW from November 23, 1942 to 
January 21, 1943 at Balaoan, La Union.  The Service 
Department also had certified that RMO had no POW status, but 
noted that in his processing affidavit, RMO had claimed that 
he had been a POW from November 15, 1942 to November 14, 1943 
at Capas, Tarlac.  No evidence has been submitted that 
contradicts the Service Department certifications for MUO and 
RMO.  

In further support of his claim, the veteran has also 
submitted variously dated Certifications from the General 
Headquarters Armed Forces of the Philippines Office of the 
Adjutant General.  This Certification was most recently dated 
in August 2002.  These documents indicate the veteran was 
paid as a POW from November 23, 1942 to January 22, 1943.  

The initial question that must be resolved in the present 
matter is whether the record has established that the veteran 
had status as a former POW for 30 days or more as defined by 
statutes and regulations.  See 38 U.S.C.A. § 101(32); 38 
C.F.R. § 3.1(y).  See also 38 U.S.C.A. § 1112(b); 38 C.F.R. § 
3.309(c).  Several Public Laws to which this claim is linked 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
POW for 30 days or more.  See, e.g., Former POW Benefits Act 
of 1981, Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 
(1988).

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.8, 3.9 (2001), redesignated at 38 C.F.R. §§ 3.40, 
3.41 (2004), respectively.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  

Regulations also provide that VA shall accept the findings of 
the appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, 
however, VA is not required to follow the service 
department's findings that the veteran was not a POW.  Young, 
supra; see also VAOPGCPREC 14-94.  VA may utilize other 
evidence to establish the conclusion of a Philippine military 
veteran's period of service under 38 C.F.R. § 3.9(b) (2001), 
redesignated at 66 Fed.Reg. 66,767 (Dec. 27, 2001) (now 
codified at 38 C.F.R. § 3.41(b) (2002)).  If the appropriate 
evidence is not submitted, the claim fails due to the absence 
of legal merit or lack of entitlement under the law and, as 
such, must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).
In Administrative Decisions dated in July 1993 and February 
2000, it was determined by the RO and confirmed by the VA 
Director of Compensation and Pension Services that the 
veteran was not entitled to recognition as a former POW.  The 
Board agrees with that finding.  

In arriving at that conclusion, the Board has carefully 
considered all of the evidence of record, including 
especially, the evidence the veteran has submitted to support 
his claim that he was a former POW.  The Board must, however, 
adhere to established laws and regulations in its 
determinations.

A review of the record reveals that the Service Department 
certified that the veteran served with the United States 
Armed Forces in the Far East (USAFFE) and the recognized 
guerillas as follows:  Beleaguered 3/6/42 to 5/5/42; No 
casualty status 5/6/42 to 9/30/42; Missing 10/01/42 to 
11/15/42; No casualty status 11/16/42 to 2/21/45; Status 
under Missing Persons Act terminated 2/21/45; Recognized 
guerrilla service 2/22/45 to 8/24/45; and Regular Philippine 
Army service 8/25/45 to 6/30/46.  

Although it considered in its certification specific 
allegations that the veteran had guerilla service from 
11/16/42 to 11/22/42, and POW status from 11/23/42 to 
1/22/43, the Service Department indicated that these 
allegations were not supported by the record.  Thus, it was 
determined that his only active service was from:  3/6/ 42 to 
5/5/42; 10/1/42 to 11/15/42; and 2/22/45 to 6/30/46.  
Significantly, the Service Department also certified that the 
veteran had no recognized status as a former POW.  VA is 
bound by the service department's certification as to a 
claimant's military service.  See Duro, supra; see 38 C.F.R. 
§§ 3.1(y)(1), 3.203.  The veteran had no other verified 
service.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  Clearly, the 
Certifications from the General Headquarters Armed Forces of 
the Philippines Office of the Adjutant General submitted by 
the veteran at various times are not recognized as a 
reasonable basis to question the Certifications of the 
Service Department.  

Essentially, they contain the exact information and 
allegations that were considered by the Service Department 
when their binding certification was made.  

The appellant has submitted affidavits by individuals who 
attested in 1947 that they had personal knowledge that he was 
a POW, and affidavits by individuals who attested in 1999 
that they were actually incarcerated as POWs with him during 
the exact times, and at the exact place.  

A careful analysis of these affidavits, however, leads one to 
the conclusion that they are not only inconsistent, but are 
contradictory to the claims made by the veteran concerning 
his alleged POW status.  First, the affiants in the 1947 
affidavits fail to provide any information regarding the 
basis of their personal knowledge that the veteran had been a 
POW.  Moreover, they are inconsistent with affidavits later 
submitted by the veteran as to the dates of incarceration.  

Second, the veteran claims (and the 1947 affidavits attest) 
that his incarceration was from November 23, 1942, to January 
22, 1943, yet the affiants in the 1999 Joint Affidavit stated 
that they were incarcerated with the veteran from November 
15, 1942 to January 21, 1943.  Significantly, it was the 
veteran who submitted the 1999 Joint Affidavit, and by 
implication, professed as to its accuracy.  It clearly was in 
contradiction to his claim that he was incarcerated from 
November 23, 1942 to January 22, 1943.  

Moreover, the RO obtained certified information from the 
Service Department that directly contradicts the claims made 
by MUO and RMO in their Joint Affidavit, both as to the times 
and places of their alleged POW experience and that of the 
veteran.  In their own claims for recognition of POW status, 
MUO and RMO had entirely different details pertaining to 
their incarceration and release.  Essentially, the factual 
foundation of the 1999 Joint Affidavit has been contradicted.  
No evidence has been associated with the claims file that 
challenges these critical contradictions.  




Without making a firm conclusion regarding the credibility of 
the evidence submitted by the veteran in support of his claim 
of POW status, it is clear, at least, that the evidence does 
not offer a reasonable basis to question the certification of 
the Service Department.  The Service Department certification 
was compiled with the best evidence available in the files of 
their office at the time, and are considered factually 
accurate in the absence of evidence to the contrary.  
Moreover, they were clearly more contemporaneous to the 
events in question.  

The evidence in the claims file, including that proffered by 
the veteran to substantiate his claim, is not sufficient to 
establish that he was a former POW.  The veteran has no 
certified POW status, and there exists no reasonable basis to 
question the Service Department's Certification.  The 
preponderance of the evidence is against the recognition of 
former POW status for VA purposes.  


Service Connection for Bilateral Hearing Loss, 
Arthritis, a Respiratory Disorder, and Psoriasis

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection for sensorineural defective hearing and/or 
arthritis may be presumed if it became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, a disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

It is the veteran's primary contention offered in writing and 
at his hearing before the Board that he has bilateral hearing 
loss, a respiratory disorder, arthritis, and psoriasis, as a 
result of service.  He specifically argues that the RO did 
not consider his combat service in the decision to deny 
service connection for the disorders at issue.  He states 
that if the RO had taken into consideration his combat 
service, service connection would have been granted.  

The Board must first consider the veteran's allegations 
regarding his participation in combat.  Indeed, the veteran 
is correct in the belief that recognition of a veteran as a 
veteran of combat can be of assistance in the establishment 
of a claim of service connection.  The Board notes that 38 
U.S.C.A. § 1154(b) (West 2002) provides that, in the case of 
a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2004).

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, it merely relaxes 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

The Board must therefore make an explicit determination as to 
whether the appellant "engaged in combat with the enemy."  
The CAVC has made clear that the veteran's assertions, 
standing alone, cannot as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy".  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996). . In the instant 
case, there is no official evidence, such as combat medals, 
which would indicate that the veteran engaged in combat with 
the enemy.  

Moreover, a review of the veteran's service personnel and 
medical records, fails to provide any probative evidence 
indicating that the veteran engaged in combat with the enemy.  
The veteran's chief allegation regarding the rigors of his 
service focuses on the allegation that he was a POW, not that 
he was a combat veteran.  As discussed in greater detail 
above, the veteran is not entitled to recognition as a former 
POW.

The Board must conclude that it has not been established that 
the veteran engaged in combat with the enemy.  Consequently, 
he cannot be afforded the presumptions accorded under 38 
U.S.C.A. § 1154(b).  In essence, an injury in service may not 
be conceded.  Without such concessions, or without medical 
evidence that a current disability may be associated with 
service, additional VA examination under U.S.C.A. 
§ 5103A(d)(1), may not be provided.  

It is incumbent upon the Board, therefore, to analyze the 
veteran's claims without according him the presumptions 
provided to combat veterans under 38 U.S.C.A. § 1154(b) or to 
former POWs under 3.309(c) (2004).  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss, a 
respiratory disorder, arthritis, and/or psoriasis.  A 
thorough review of the claims file, fails to reveal competent 
evidence of the current existence of either bilateral hearing 
loss or arthritis.  

The only evidence supporting the veteran's claimed bilateral 
hearing loss and arthritis disorders are his own statements 
and those of his spouse.  While the veteran and his spouse 
have expressed the opinion that he has bilateral hearing loss 
and arthritis, and that they are related to his period of 
active service, the CAVC has held that a lay person, such as 
the veteran or his spouse, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In reaching this decision, the entire record was reviewed.  
The Board finds that the preponderance of the evidence is 
against the current existence of bilateral hearing loss or 
arthritis and that the Hickson element (1) has therefore not 
been satisfied as to these two disorders.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. at 225.

On the other hand, there is contained in the claims file 
private medical records showing treatment for psoriasis 
between 1999 and 2001, and a respiratory disorder, diagnosed 
as bronchial asthma, in 1993.  In a May 1993 statement, the 
veteran's physician stated that he had been treated for the 
past few years with bronchodilators.  Clearly, the Hickson 
element (1), relating to the existence of a current disorder, 
has been satisfied as to the claimed disabilities of a 
respiratory disorder and of psoriasis.  

With respect to Hickson element (2), there is no record of 
complaints, findings or treatment during service of the 
claimed respiratory disorder and psoriasis.  Consequently, it 
must be found that there is no documentation that the veteran 
sustained a pertinent disorder in service or aggravated a 
pre-existing disorder.  The Board must therefore find that 
Hickson element (2) has not been satisfied as to the claimed 
respiratory disorder and psoriasis.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran and 
his spouse have expressed the opinion that his respiratory 
disorder and psoriasis were the result of service, once 
again, the CAVC has held that lay persons, such as the 
veteran and his spouse, are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992 

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's written and 
oral statements, and the statements of the veteran's 
representative.  In this case, no competent medical evidence 
or opinion has been entered into the record which links or 
relates a respiratory disorder and/or psoriasis to the 
veteran's period of active service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his respiratory disorder and 
psoriasis are related to service.  As indicated above, the 
earliest medical evidence of a respiratory disorder was in a 
May 1993 medical statement from the veteran's physician that 
indicated at that time that the veteran had been treated for 
the "past few years."  By the same token, the earliest 
medical evidence of psoriasis was in medical records dated in 
1999.  In fact, the veteran has testified that he began 
treatment for psoriasis in 1997.  The medical evidence of 
record shows that neither a respiratory disorder nor 
psoriasis were diagnosed or identified prior to 1993, more 
than 45 years after service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for bilateral hearing loss, 
arthritis, a respiratory disorder, and/or psoriasis.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  

Indeed, the preponderance of the evidence is against finding 
that the current existence of the claimed bilateral hearing 
loss and arthritis disorders, and against finding that a 
respiratory disorder and/or psoriasis are related to active 
service or a service-connected disability, and thus against 
the claim for service connection for those disorders.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
bilateral hearing loss, arthritis, a respiratory disorder, 
and/or psoriasis must be denied.


Service connection for PTSD

Factual Background

Service medical records are negative for complaints, 
treatment or diagnosis of a psychiatric disorder, including 
PTSD.  

Post-service private medical records from various sources 
have been associated with the claims file, dated from 1990 
through March 2003.  These records are negative for 
documentation of a diagnosis of PTSD.  

A letter dated in May 2000, from Dr. MA, however, contains a 
diagnosis of a major depression.  Further, a letter dated in 
March 2003, from the veteran's cardiologist, Dr. CS, 
indicates that he is being treated for anxiety and 
depression.  PTSD was not noted in these records.

VA outpatient treatment records dated in October 2002 
document the psychiatric evaluation of the veteran.  His 
spouse communicated with the VA examiner for him and 
indicated that they had documentation verifying that he was a 
POW.  She related that he had nightmares, was anxious, and 
was angry towards her.  The examiner stated that the veteran 
was obviously depressed.  His spouse described his traumatic 
experiences as a POW during service.  She advised the 
examiner that his symptomatology was attributed to his POW 
status.  The examiner concluded that a diagnosis of PTSD 
related to military service would be given if the veteran's 
status as a POW could be verified.  

The veteran, through his spouse, presented testimony before 
the undersigned Veterans Law Judge in August 2004.  She 
testified that he saw his co-POW die.  No specific names were 
provided.  She further testified that he witnessed people 
digging their own graves, all of which contributed to his 
PTSD.


Analysis

It is the veteran's primary contention that he has PTSD that 
is related to his military service, and in particular to the 
traumatic experiences he had as a POW of the Japanese Army 
during World War II.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  


In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2002) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the CAVC has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy and the stressors are related to the 
combat.  See Gaines v. West, 11 Vet. App. 353 (1998).  The 
CAVC has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  

No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  There being no evidence that the veteran 
was a veteran of combat, the preponderance of the evidence is 
against this element of his claim.  Accordingly, there must 
be satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's claim regarding the existence of a 
stressor centers exclusively upon his alleged experiences as 
a POW of the Japanese Army during World War II.  

Significantly, as discussed in detail above, the Service 
Department found that veteran's recognized service does not 
include status as a POW, and there is no reasonable basis to 
question the finding of the service department that the 
veteran was not a POW.  As such, the veteran does not meet 
the legal criteria for recognition as a former POW for VA 
purposes.  38 U.S.C.A. § 101(32); 38 C.F.R. §§ 3.1(y), 3.203.  
Obviously, this would include for the purpose of the 
verification of a claimed in-service stressor.  

In this case, the single diagnosis of PTSD in the record was 
explicitly based upon the unverified stressor provided to the 
examiner by the veteran, namely, his alleged POW status.  As 
the CAVC has stated, neither the appellant's testimony or 
after-the-fact medical nexus evidence is sufficient 
"credible supporting evidence" of the actual occurrence of 
an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In other words, neither the veteran's written and oral 
statements nor the medical opinion of PTSD based on the 
veteran's history establish the actual occurrence of an in-
service stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressor of having been a POW actually 
occurred.  As noted above, the Board finds the veteran's 
evidence of his alleged POW experience to be contradictory, 
and therefore lacking in credibility for the purpose of 
providing a reasonable basis to question the findings of the 
Service Department.  Given the fact that the veteran does not 
meet the legal criteria for recognition as a former POW for 
VA purposes, the preponderance of the evidence is against 
establishing the claimed stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board must deny the veteran's claim 
for service connection for PTSD.  The preponderance of the 
evidence is against the claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b)(West 
2002); 38 C.F.R. § 3.102 (2004).


New & Material Evidence Claims

The issues for resolution before the Board are whether new 
and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
hypertension, and whether new and material evidence has been 
received to reopen the appellant's claim of entitlement to 
service connection for malaria.  

After a review of the evidence of record, the Board finds 
that new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension, but has not been received to reopen the 
appellant's claim of entitlement to service connection for 
malaria.  Therefore, the claim of entitlement to service 
connection for hypertension is reopened and the appellant is 
entitled to have that claim considered de novo.  The case is 
being remanded to the RO for said review.  On the other hand, 
the denial of the claim of entitlement to service connection 
for malaria shall remain final.  


An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied a claim of entitlement to service connection 
for hypertension and a claim of entitlement to service 
connection for malaria when it issued unappealed rating 
decisions as to those two issues in April 1991.

The April 1991 RO decision, the last time the hypertension 
and malaria service connection claims were finally disallowed 
on any basis, is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  

Therefore, the appellant's claims for service connection for 
hypertension and service connection for malaria may be 
reopened only if new and material evidence has been secured 
or presented since the April 1991 RO action.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's 
claims to reopen were filed in June 2000.)

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed hypertension disorder in light of the 
applicable law, the Board finds that new and material 
evidence to reopen that claim has been received.  On the 
other hand, the Board finds that there has not been received 
the requisite new and material evidence to reopen the claim 
of entitlement to service connection for malaria.  

At the time of the April 1991 denial, the claims file 
included the appellant's service medical records that showed 
no documentation of hypertension or malaria.  The claims file 
also contained affidavits from individuals who claimed to 
have served with the veteran that stated he suffered from 
malaria after his release from a concentration camp in 
service, and affidavits from three physicians who claimed to 
have treated him for malaria during his period of service.  
The specified basis for the final disallowance of the 
appellant's claim of entitlement to service connection for 
hypertension and malaria was that there were no official 
records of hypertension or malaria in service, and no 
evidence of malaria or hypertension for the presumptive 
period following service.  

The RO found further that the veteran was not established as 
a former POW, and could not benefit from the presumptive 
provision relating to such status. 

Evidence associated with the claims file subsequent to the 
RO's denial of the claims of entitlement to service 
connection for hypertension and malaria in April 1991 
includes private and VA medical records from 1990 to the 
present, affidavits from individuals who claimed that they 
knew the veteran during his period of service, Certifications 
provided by the Department of National Defense of the Armed 
Forces of the Philippines, and the written and oral testimony 
of the veteran and his spouse.  

Significantly, private treatment records associated with the 
claims file since 1991 include a letter from Dr. CS, dated in 
March 2003, that indicates that the veteran's medical 
problems include hypertension.  Dr. CS stated further in the 
letter that he is also being treated for anxiety and 
depression, and that it was Dr. CS's understanding that these 
psychological issues have been ongoing since his military 
service.  Dr. CS concluded in the letter that this continued 
stress has a negative impact on blood pressure.  

Although there is no record that the veteran has had a 
continuing psychiatric disorder since service, the 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Dr. 
CS is competent to provide such an opinion, and as such 
(again assuming credibility), this represents the initial 
competent evidence in the claims file relating hypertension 
to service.  

This particular evidence received since the 1991 denial bears 
directly and substantially upon the specific matter under 
consideration - whether the appellant has hypertension that 
can be related by competent medical evidence to a disease or 
injury in service - and was not considered by the RO in its 
April 1991 decision.  The evidence added to the record 
subsequent to the April 1991 unappealed denial provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.  

The March 2003 letter from Dr. CS noted above is "new" 
because it is pertinent to the claim and was not previously 
of record.  Essentially, it addresses the issue of the 
corroboration of an element of the appellant's theory 
pertaining to the origin of his hypertension.  That element 
answers the question of whether there is a relationship 
between current hypertension and service, an element that was 
not present in 1991.  

The new evidence is also "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it changes an element that was part of the bases for 
the last final denial - a relationship between a current 
disorder and service.  The new evidence, when viewed with the 
old evidence, raises the possibility that the appellant has 
hypertension that was incurred in service.  

On the other hand, the newly received evidence is not new and 
material with respect to the claim of entitlement to service 
connection for malaria.  Essentially, none of the new 
evidence that would be considered to have come from competent 
sources (i.e. individuals who would be qualified to provide 
the diagnosis and/or etiology of a medical disorder) provides 
any indication that the veteran had malaria in service, or 
that he currently has malaria or residuals thereof, or that 
he has a current disorder related to malaria in service.  

While the affidavits from individuals who claimed that they 
knew the veteran had malaria during his period of service, 
and the Certifications provided by the Department of National 
Defense of the Armed Forces of the Philippines that stated 
that he was treated for malaria, may be new, they are not 
material to the issue at hand.  Significantly, they were 
prepared by individuals who were not competent to provide an 
opinion regarding whether the veteran has a current malaria 
disorder that was incurred in service.  

Essentially, the CAVC has held that a lay person, such as the 
individuals who prepared the affidavits and certifications in 
question, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  


Moreover, the Certifications provided by the Department of 
National Defense of the Armed Forces of the Philippines 
merely stated that the veteran had been treated for malaria 
in service by the same three physicians whose affidavits were 
previously considered when the veteran's claim of entitlement 
to service connection for malaria was denied in 1991.  

By the same token, the written and oral testimony of the 
veteran and his spouse are not new in that they are merely 
restatements of the allegations that he had presented at the 
time of the April 1991 denial.  Further, they are not 
material in that, as lay persons they too are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In summary, evidence submitted since the April 1991 rating 
decision bears directly and substantially upon the specific 
matter of entitlement to service connection for hypertension, 
is neither cumulative nor redundant as to that issue, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hypertension.  

The evidence received subsequent to the April 1991 RO 
decision and notification is new and material as to the issue 
of entitlement to service connection for hypertension, and 
serves to reopen the appellant's claim as to that disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
3.304 (2004).

On the other hand, evidence submitted since the April 1991 
rating decision does not bear directly and substantially upon 
the specific matter of entitlement to service connection for 
malaria, is either cumulative or redundant as to that issue, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for malaria.  The preponderance of the 
evidence is against the reopening of that claim, and the 
April 1991 RO decision remains final as to it.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 3.159, 3.304.



ORDER

Entitlement to recognition of former POW status for VA 
benefits purposes is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for psoriasis is denied. 

Entitlement to service connection for PTSD is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hypertension, the appeal is granted to this extent only.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
malaria, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As noted above, the issue previously before the Board was 
whether the appellant's claim of entitlement to service 
connection for hypertension could be reopened on the basis of 
the receipt of new and material evidence.  

Given that the appellant's claim has been reopened and the 
issue has thus been modified, the Board observes that 
additional due process requirements may be applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Having reopened the appellant's claim of entitlement to 
service connection for hypertension, it is incumbent upon the 
RO to readjudicate that claim on a de novo basis with 
consideration of all of the evidence, both new and old.  
Consequently, that issue must also be remanded to the RO via 
the AMC.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of entitlement to 
service connection for hypertension in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hypertension since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special cardiological examination of the 
veteran by a cardiologist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of 
hypertension.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that 
hypertension is related to service on any 
basis, or if preexisting service, was 
aggravated thereby?

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for hypertension on a 
de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


